Hardesty, J.,
with whom Pickering, C.J., and Parraguirre and Douglas, JJ., agree,
concurring:
I concur that the petition should be denied for the reasons expressed by the majority. I write separately, however, to address our concurring colleague’s criticism of the Nevada Code of Judicial Conduct’s (NCJC) current campaign contribution rules. Although the concurrence voices concerns about the rules, it offers no solutions and fails to engage the administrative docket process, as this court did in 2009, to solicit comments from the judiciary, the bar, and the public to consider potential amendments. See Nevada Rules on the Administrative Docket (NRAD) 3.2, 7.
In 2009, this court initiated a thorough review of the NCJC, which included a study of the Code’s campaign finance rules and due process considerations in light of the United States Supreme Court’s decision in Caperton v. A. T. Massey Coal Co., 556 U.S. 868 (2009). A committee appointed by this court, comprised of members of Nevada’s judiciary, the bar, and professors from the William S. Boyd School of Law, filed a supplement to its final report on August 13, 2009, recommending two bright-line rules for judicial disqualification because of campaign contributions that substantially deviated from campaign contribution provisions contained in Nevada’s campaign finance statutes. See In the Matter of the Amendment of the Nevada Code of Judicial Conduct, ADKT No. 427 (Supplement to Final Report, August 13, 2009). The first proposed rule change would have required disqualification by a judge who received financial support “within the previous 6 years from a party, or a party’s affiliate[ ] . . . , or a party’s lawyer or the law firm of a party’s lawyer in an aggregate amount that exceeds $50,000.” Id. The second suggestion would have required disqualification if the judge “received aggregate campaign support exceeding 5 [percent] of the judge’s total financial [support] within the previous 6 years from a party, or a party’s affiliated entities . . . , or a party’s lawyer or the law firm of a party’s lawyer,” and required disqualification if the support “create[d] a reasonable question as to the judge’s impartiality.” Id.
Following extensive public comment, all justices, including our concurring colleague, voted to adopt the Revised Nevada Code of Judicial Conduct without inclusion of either of the committee’s recommended amendments to the judicial campaign finance rules. See In the Matter of the Amendment of the Nevada Code of Judicial Conduct, ADKT No. 427 (Order, December 17, 2009). The Nevada Constitution gives our citizens the right to elect their judges and justices. Informed exercise of this right requires campaigns, which in turn require campaign finances. As this court *164learned in 2009 when it engaged in the administrative docket process, there are no easy answers when one weighs the duty of a judge to sit on a case against a party’s due process right to an impartial adjudication in a state that has chosen to elect its judges. But the due process considerations are, at this juncture, limited by the exceptional circumstances discussed in Caperton. While individual cases may require disqualification because of unique campaign-based relationships, Caperton did not compel per se rules that are stricter than statutory campaign limits. As our concurring colleague concedes, this case is substantially different from Caperton as all of the campaign contributions to Judge Gonzalez at issue here were within statutory limits and made after this court entered its order amending the NCJC without the committee’s recommended changes. Under these circumstances, it would be unreasonable to conclude that Judge Togliatti abused her discretion by finding that Nevada law does not require Judge Gonzalez’s disqualification.